Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandara et al. (US 20150241398 A1) in view of Petricoin, JR. (US 20130141587 A1).
In regard to claim 1, Gandara teaches a system for monitoring conditions associated with a smoke detection system (Gandara, Fig. 6), comprising: a first detector module comprising a sensor configured to detect smoke in a first volume of air received from a protected area, the first detector module electrically and physically coupled to a first backplane (Gandara, Fig. 4, detector module 200-206; Para. 5, The apparatus includes a first detector module including a sensor configured to detect smoke in a first volume of air received from the protected area. The apparatus includes a second detector module including a sensor configured to detect smoke in a second volume of air received from the protected area. The apparatus includes a first backplane electrically coupled to the first detector module. The apparatus also includes a second backplane electrically coupled to the second detector module and to the first backplane so as to transmit power, signals, or both between the first and second detector modules, wherein the first and second backplanes are interchangeable and the first and second detector modules are interchangeable); a second detector module comprising a sensor configured to detect smoke in a second volume of air received from the protected area, the second detector module electrically and physically coupled to a second backplane and to the first backplane so as to transmit power, signals, or both between the first and second detector modules (Gandara, Fig. 4, detector module 200-206; Para. 5, The apparatus includes a first detector module including a sensor configured to detect smoke in a first volume of air received from the protected area. The apparatus includes a second detector module including a sensor configured to detect smoke in a second volume of air received from the protected area. The apparatus includes a first backplane electrically coupled to the first detector module. The apparatus also includes a second backplane electrically coupled to the second detector module and to the first backplane so as to transmit power, signals, or both between the first and second detector modules, wherein the first and second backplanes are interchangeable and the first and second detector modules are interchangeable); a display module comprising a display window, the display module electrically and physically coupled to a third backplane, and to the first and second backplanes so as to transmit power, signals, or both between the display module and the first and second detector modules (Gandara, Fig. 4, Display module 300 with display window 302, Para. 6, the method may further include coupling the display module to one of the backplanes, wherein the display module is communicable with the detector modules via two or more of the backplanes), the display module configured to: receive data from the first and second detector modules associated with at least one of the smoke detection system and the protected area (Gandara, Para. 48, When on-line, the detector modules 200-206 may monitor air from the protected areas, record events, and/or provide signals indicative of such monitoring (e.g., upsets, alarms, etc.) to the display monitor 200 and/or to an external device, such as a fire panel. The display module 300 may be coupled with a detector management device, such as a building management system, a graphical user interface, an external computer or controller, a master controller, a screen, another device, and/or a combination thereof and may relay the monitoring information to this detector management system); 
Gandara does not teach encode the received data; generate a visual code from the received data; and display the visual code in the display window; and a mobile device in wireless communication with the display module, configured to capture and decode the visual code, and display the decoded data on the mobile device in a user-readable form.
However Petricoin teaches encode the received data; generate a visual code from the received data; and display the visual code in the display window; and a mobile device in wireless communication with the display module, configured to capture and decode the visual code, and display the decoded data on the mobile device in a user-readable form (Petricoin, Fig. 2; Para. 66, Device 220 may transmit the status or diagnostic information in the form of an electronic and/or digital two- or three-dimensional code or QR code to a display device 264 which is capable of displaying the code. Display device 264 may be separate from security device 220, or may be attached to or part of security device 220. Arrangement 210 also includes a scanning device, which in the embodiment of FIG. 2 may be in the form of a cell phone or smartphone 258 having a camera 266. The code scanned by camera 266 may be interpreted or decoded by an application running on phone 258. Alternatively, phone 258 may transmit the digital code to an on-line server 268 which phone 258 may access through the Internet or other network 270. As another alternative, an application on phone 258 may interpret the digital code, but server 268 may provide additional features or information. For example, upon being informed of the code being displayed on display device 264, server 268 may transmit to phone 258 some recommended actions for the user to take in response to the status information or diagnostic information provided by security device. For example, the status or diagnostic information encoded in the displayed code may indicate that a particular security sensor is malfunctioning, and may indicate what the failure mode of the sensor is. An application running on phone 258 may convey this basic decoded information to the user on a display screen 262 of phone 258).
Gandara and Petricoin are analogous art because they both pertain to smoke detection system.
Therefore it would have been obvious to someone of ordinary skill in the art to transmit encoded message (as taught by Petricoin) with the system of  Gandara in order to provide secured transmission of data.

In regard to claim 2, Combination of Gandara and Petricoin teach the system of claim 1, wherein the visual code is two dimensional (Petricoin, Para. 66, Device 220 may transmit the status or diagnostic information in the form of an electronic and/or digital two- or three-dimensional code or QR code to a display device 264 which is capable of displaying the code).

In regard to claim 3, Combination of Gandara and Petricoin teach the system of claim 2, wherein the two dimensional visual code comprises a quick response code (Petricoin, Para. 66, Device 220 may transmit the status or diagnostic information in the form of an electronic and/or digital two- or three-dimensional code or QR code to a display device 264 which is capable of displaying the code).

In regard to claim 4, Combination of Gandara and Petricoin teach the system of claim 1, wherein the visual code is three dimensional (Petricoin, Para. 66, Device 220 may transmit the status or diagnostic information in the form of an electronic and/or digital two- or three-dimensional code or QR code to a display device 264 which is capable of displaying the code).

In regard to claim 6, Combination of Gandara and Petricoin teach the system of claim 1, wherein the mobile device comprises at least one of a mobile phone, a personal digital assistant, a tablet, and a computer (Petricoin, Para. 65, the user may use his personal electronic device to scan or photograph the QR code displayed on the tablet computer, and then the user may electronically transmit the scanned or photographed information to security system repairmen who are located remotely).

In regard to claim 7, Combination of Gandara and Petricoin teach the system of claim 1, wherein the user-readable form comprises at least one of text, an image, a portable document format, a table, a graph, a chart, a diagram (Petricoin, Para. 69, f it is determined that a certain sensor consistently needs to have its battery replaced sooner than normal because of low battery voltage, then it may also be determined that there is something wrong with the sensor that causes the sensor to prematurely drain its battery. Thus, the user may be informed via text displayed at 274 that the particular sensor is consuming too much battery power and should be repaired or replaced).

In regard to claim 8, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
In regard to claim 9, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.
In regard to claim 10, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.
In regard to claim 11, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.
In regard to claim 13, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 6 as stated above.

In regard to claim 14, Combination of Gandara and Petricoin teach the method of claim 8, further comprising selecting data for encoding from one or more display module menus (Petricoin, Para. 67, he security device 220 having important information generates and displays on display device 264, as indicated at 272, a QR code which is representative of the data that security device 220 wants to communicate. The QR code may have the data embedded in it, or may be a key figure associated with a look up of common status/diagnostic information. In one embodiment, the QR code is displayed on a graphical keypad of a security system).

In regard to claim 15, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 7 as stated above.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandara et al. (US 20150241398 A1) in view of Petricoin, JR. (US 20130141587 A1) and further in view of PYSTYNEN (WO 2020193859 A1).
In regard to claim 5, Combination of Gandara and Petricoin do not specifically teach he system of claim 4, wherein the three dimensional visual code comprises a hologram.
However the concept of having a hologram as the three dimensional visual code is well known in the art as also taught by Pystynen. Pystynen teaches The visual unit code 9 may be for example a bar code, a two-dimensional bar code, such as a QR code (quick response code), a three-dimensional bar code, a picture code, a hologram or the like visual code 9 (Pystynen, Page 16, lines 30-35). Therefore it would have been obvious to someone of ordinary skill in the art to have a hologram as three dimensional visual code (as taught by Pystynen) resulting in predictable result of providing encoded message.

In regard to claim 12, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 5 as stated above.

Response to Arguments
Applicant's arguments filed on 10/14/2022 have been fully considered but they are not persuasive. In that remarks, applicant's argues in substance: 
Applicant argues: " Petricoin does not describe a display module configured to decode the received data (from the detectors), generate a visual code from the received data, and display the visual code in the display window. Instead, the security device 220 transmits the code to a display device 264 for display. There is no description in Petricoin of the display device 264 receiving data from a detector, decoding the data, and displaying a visual code. Display device 264 merely displays a code received from a security device.”
Examiner's Response: Examiner respectfully submits that Gandara ref. teaches receiving data from a detector (Para. 48, When on-line, the detector modules 200-206 may monitor air from the protected areas, record events, and/or provide signals indicative of such monitoring (e.g., upsets, alarms, etc.) to the display monitor 200 and/or to an external device, such as a fire panel. The display module 300 may be coupled with a detector management device, such as a building management system, a graphical user interface, an external computer or controller, a master controller, a screen, another device, and/or a combination thereof and may relay the monitoring information to this detector management system).
The Petricoin ref. is used to show that it is well known in the art to encode and display a two- or three-dimensional code or QR code. Petricoin ref. teaches the security device 220 includes the display device 264 (See Fig. 1, control panel 20 includes a display screen 64) and the display device 264 is the same as display window of the claim. Petricoin ref. teaches Control panel 20 may include a display screen 64, which may be in the form of an LCD display, for example. During installation or during a repair process or service call, display screen 64 may display a two- or three-dimensional code or QR code that conveys the status and/or failure modes of security system 10 (Para. 60); it would be obvious to one of ordinary skill in the art that the processor 26 encodes the received status and/or failure mode data to a two- or three-dimensional code or QR code in order to display the information as a two- or three-dimensional code or QR code. In the applicant’s remark, it recites “ a display module configured to decode the received data,..decoding the data”. Examiner assumed it’s a typo and it should be encoding the data. 
Furthermore, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARMIN AKHTER/
Examiner, Art Unit 2689
/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689